DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on September 27, 2022, in response to PTO Office Action mailed on August 19, 2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1 and 16 have been amended. As a result, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on September 27, 2022, in response to PTO Office Action mailed on August 19, 2022, have been fully considered.
	Concerning the arguments pertaining to Baba et al. (Publication Number US 2013/0111082 A1), upon further review of the amended claims Examiner notes that the Applicant included the wording “one or more.” This wording, where one chooses a first option or a second option but not both, can be interpreted as a first option with a single power source for a plurality of devices. This is in contradiction to an understanding of the invention in the interview on September 20, 2022, where there is more than one different power supply for individual hosts or each individual host has its own separate power supply. Hence, for this rejection Baba et al. is retained.
	On the other hand, the arguments pertaining to Pettey et al. (Publication Number US 2004/0260842 A1) in view of the amended claims are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Mishra et al. (Publication Number US 2017/0344294 A1).
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra et al. (Publication Number US 2017/0344294 A1) in view of Baba et al. (Publication Number US 2013/0111082 A1).
As per claim 1, Mishra et al. discloses “a peripheral component interconnect (PCI) hosting device, comprising: a network interface to couple the PCI hosting device to a network (PCIe switch 114 coupled to PCIe endpoints including BMC 120, a storage controller 117, and an ExpEther interface card (EEC) 115; Paragraph 0033; FIG. 1).”
Mishra et al. discloses “a plurality of PCI interfaces, each PCI interface designed to be coupled to one server device from a plurality of server devices (PCIe switch 114 coupled to PCIe endpoints including BMC 120, a storage controller 117, and an ExpEther interface card (EEC) 115. This is further connected to another server (from server 101-1 to server 101-2) through a LAN connection 132 or a management network 140; Paragraphs 0033 and 0035; FIG. 1), the PCI hosting device is registered as a first PCI board of a first server device through a first PCI interface and as a second PCI board of a second server device through a second PCI interface once the first and second server devices are coupled to the PCI hosting device (each of the servers 101-1 and 101-2 have a PCIe switch 114 within a chipset 113. Each server 101 includes a host 110; FIG. 1; Paragraphs 0031-0032 and 0034-0035), and the PCI hosting device is designed to forward packets in PCI express (PCIe) protocol between the network interface and the first server device, and the network interface and a second PCIe switch within the second server device (the claims are interpreted as the PCIe protocol being used between the PCIe switch and the network interface within the server device, but not between the individual servers; Paragraph 0039).”
Mishra et al. discloses “a processing circuit to forward the packets in the PCIe protocol (Paragraph 0039).”
However, Mishra et al. does not disclose “and a power supply to supply power to the plurality of PCI interfaces independently from one or more power supplies to supply power to the plurality of server devices.”
Baba et al. discloses “and a power supply to supply power to the plurality of PCI interfaces independently from one or more (the use of the word ‘or’ indicates the presence of a choice between two options, but both options are not used at the same time) power supplies to supply power to the plurality of server devices (power supply 60; FIG. 2).”
Mishra et al. and Baba et al. are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. in order to allow for independent operations of components as noted in [Paragraph 0047] where each blade has an on/off status that is not dependent on the other blades. 
As per claim 2, Mishra et al. discloses “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above), wherein each of the first and second PCI boards is a PCI express (PCIe) board (each of the servers 101-1 and 101-2 have a PCIe switch 114 within a chipset 113. Each server 101 includes a host 110; FIG. 1; Paragraphs 0031-0032 and 0034-0035), and the PCI hosting device is registered as an endpoint of the first server device and the second server device (where each host 110 and each BMC 120 sees the other hosts 110 and other BMCs 120 as PCIe endpoints; Paragraph 0036).”  
As per claim 3, Mishra et al. discloses “the PCI hosting device of claim 2 (as disclosed by Mishra et al. and Baba et al. above), wherein the plurality of PCI interfaces further comprises a third PCI interface, wherein the PCI hosting device is registered as an additional endpoint of the second server device (where each host 110 and each BMC 120 sees the other hosts 110 and other BMCs 120 as PCIe endpoints; Paragraph 0036).”  
As per claim 4, Baba et al. discloses “the PCI hosting device of claim 3 (as disclosed by Mishra et al. and Baba et al. above), wherein the endpoints are coupled to separate PCIe switches on the second server device (blade server can have a plurality f PCI-e switches; Paragraph 0045).”  
As per claim 5, Baba et al. discloses “the PCI hosting device of claim 2 (as disclosed by Mishra et al. and Baba et al. above), wherein the PCI hosting device is activated as an endpoint of the first server device upon a corresponding driver software being executed in the first server device (VF driver 103 for utilizing a virtual function (VF) of the I/O device 50; Paragraph 0054).  
As per claim 8, Mishra et al. discloses “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above), wherein forwarding the packets comprises encapsulating packets from the first server device with a first virtual extensible local area network (VxLAN) packet header allocated to the first server device and encapsulating packets from the second server device with a second VxLAN packet header allocated to the second server device (see process where in one embodiment PCIe packet is encapsulated in an Ethernet frame; Paragraphs 0039 and 0052; FIG. 7).”
As per claim 13, Mishra et al. discloses “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above), further comprising: a bus extender to couple a third PCI interface in the PCI hosting device, wherein the bus extender is designed to be connected to a third server device, and wherein the PCI hosting device is registered as a third PCI board of a third server device (where each host 110 and each BMC 120 sees the other hosts 110 and other BMCs 120 as PCIe endpoints 
[Paragraph 0036]. Such connections are done through a management switch 141 within a management network 140 or through an I/O switch 131; FIG. 1).”  
As per claim 14, Mishra et al. discloses “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above), wherein the PCI hosting device emulates a first Ethernet port of the first server device through the first PCI interface and a second Ethernet port of the second server device through the second PCI interface (via ExpEther interfaces and packet encapsulation; Paragraphs 0033, 0039, and 0052).”  
As per claim 16, Mishra et al. discloses “a method to host a plurality of service devices, comprising: coupling a plurality of component interconnect (PCI) interfaces of a PCI hosting device to the plurality of service devices, each PCI interface being designed to be coupled to one server device from a plurality of server devices (PCIe switch 114 coupled to PCIe endpoints including BMC 120, a storage controller 117, and an ExpEther interface card (EEC) 115. This is further connected to another server (from server 101-1 to server 101-2) through a LAN connection 132 or a management network 140; Paragraphs 0033 and 0035; FIG. 1).”
Mishra et al. discloses “registering the PCI hosting device as a first PCI board of a first server device through a first PCI interface and as a second PCI board of a second server device through a second PCI interface once the first and second server devices are coupled to the PCI hosting device (each of the servers 101-1 and 101-2 have a PCIe switch 114 within a chipset 113. Each server 101 includes a host 110; FIG. 1; Paragraphs 0031-0032 and 0034-0035).”
Mishra et al. discloses “and forwarding packets in the PCI express (PCIe) protocol between a network interface and a first PCIe switch within the first server device, and the network interface and a second PCIe switch within the second server device (the claims are interpreted as the PCIe protocol being used between the PCIe switch and the network interface within the server device, but not between the individual servers; Paragraph 0039).”
However, Mishra et al. does not disclose “discloses “supplying power to the plurality of PCI interfaces, by a power supply of the PCI hosting device independently from one of more power supplies to supply power to the plurality of server devices.” 
Baba et al. discloses “supplying power to the plurality of PCI interfaces, by a power supply of the PCI hosting device independently from one or more (the use of the word ‘or’ indicates the presence of a choice between two options, but both options are not used at the same time) power supplies to supply power to the plurality of server devices (power supply 60; FIG. 2).”
Mishra et al. and Baba et al. are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. in order to allow for independent operations of components as noted in [Paragraph 0047] where each blade has an on/off status that is not dependent on the other blades.
As per claim 17, Mishra et al. discloses “the method of claim 16 (as disclosed by Mishra et al. and Baba et al. above), wherein each of the first and second PCI boards is a PCI express (PCle) board (each of the servers 101-1 and 101-2 have a PCIe switch 114 within a chipset 113. Each server 101 includes a host 110; FIG. 1; Paragraphs 0031-0032 and 0034-0035), and the PCI hosting device registers itself as an endpoint of the first server device and the second server device (where each host 110 and each BMC 120 sees the other hosts 110 and other BMCs 120 as PCIe endpoints; Paragraph 0036).”  
As per claim 19, Mishra et al. discloses “the method of claim 16 (as disclosed by Mishra et al. and Baba et al. above), wherein forwarding the packets comprises encapsulating packets from the first server device with a first virtual extensible local area network (VxLAN) packet header allocated to the first server device and encapsulating packets from the second server device with a second VxLAN packet header allocated to the second server device (see process where in one embodiment PCIe packet is encapsulated in an Ethernet frame; Paragraphs 0039 and 0052; FIG. 7).”
Claims 6-7, 10-12, 15, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra et al. (Publication Number US 2017/0344294 A1) and Baba et al. (Publication Number US 2013/0111082 A1) in view of Pettey et al. (Publication Number US 2004/0260842 A1).
As per claim 6, Mishra et al. and Baba et al. disclose “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above).” However, Mishra et al. and Baba et al. do not disclose “wherein a first dedicated memory region in the PCI hosting device is allocated to the first server device when the first server device is coupled to the PCI hosting device, and a second dedicated memory region in the PCI hosting device is allocated to the second server device when the second server device is coupled to the PCI hosting device.”
Pettey et al. discloses “wherein a first dedicated memory region in the PCI hosting device is allocated to the first server device when the first server device is coupled to the PCI hosting device, and a second dedicated memory region in the PCI hosting device is allocated to the second server device when the second server device is coupled to the PCI hosting device (memory map; Paragraph 0081).”  
Mishra et al., Baba et al., and Pettey et al. are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. with elements of Pettey et al. in order to allow for shared I/O controllers/devices to be utilized by different processing complexes without requiring modifications to the processing complexes existing operating systems or other application software [Paragraph 0029].
As per claim 7, Pettey et al. discloses “the PCI hosting device of claim 6 (as disclosed by Mishra et al., Baba et al., and Pettey et al. above), wherein the first dedicated memory region in the PCI hosting device is released when the first server device is decoupled from the PCI hosting device, and then allocated to another server device (availability for mapping to an operating system domain, particularly as it pertains to unused (‘not employed’) virtual channels [Paragraph 0146]. See also table 1452 of OS domain allocation to N resources 1451 [FIG. 14; Paragraph 0101-0102]).”  
As per claim 10, Mishra et al. and Baba et al. disclose “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above).” However, Mishra et al. and Baba et al. do not disclose “wherein the network interface comprises a port designed to be connected to a small form-factor pluggable (SFP) transceiver, a quad SFP transceiver (QSFP), or an octal SFP (OSFP) transceiver.”  
Pettey et al. discloses “wherein the network interface comprises a port designed to be connected to a small form-factor pluggable (SFP) transceiver, a quad SFP transceiver (QSFP), or an octal SFP (OSFP) transceiver (x1, x2, or x4 PCI Express links; Paragraph 0151).”  
Mishra et al., Baba et al., and Pettey et al. are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. with elements of Pettey et al. in order to allow for shared I/O controllers/devices to be utilized by different processing complexes without requiring modifications to the processing complexes existing operating systems or other application software [Paragraph 0029]. 
As per claim 11, Mishra et al. and Baba et al. disclose “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above).” However, Mishra et al. and Baba et al. do not disclose “wherein the PCI hosting device comprises a motherboard, and each of the plurality of PCI interfaces comprises a PCI slot on the motherboard.”
Pettey et al. discloses “wherein the PCI hosting device comprises a motherboard, and each of the plurality of PCI interfaces comprises a PCI slot on the motherboard (mention of a motherboard [Paragraph 0017] in conjunction with a diagram of a PCI Express server architecture that consists of motherboard elements (e.g. CPU 306 and memory 312) [FIG. 3] and the slots as shown in [FIG. 2C]).”
Mishra et al., Baba et al., and Pettey et al. are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. with elements of Pettey et al. in order to allow for shared I/O controllers/devices to be utilized by different processing complexes without requiring modifications to the processing complexes existing operating systems or other application software [Paragraph 0029]. 
As per claim 12, Pettey et al. discloses “the PCI hosting device of claim 11 (as disclosed by Pettey et al. and Baba et al. above), wherein each PCI slot is isolated from another PCI slot on the motherboard (switches 222, 224, and 226 are in their individual slots; FIG. 2C).”  
As per claim 15, Mishra et al. and Baba et al. disclose “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above).” However, Mishra et al. and Baba et al. do not disclose “wherein each of the first and second server devices is a blade server or a rack server.”
Pettey et al. discloses “wherein each of the first and second server devices is a blade server or a rack server (blade 250 within a rack 270; FIG. 2C).”  
Mishra et al., Baba et al., and Pettey et al. are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. with elements of Pettey et al. in order to allow for shared I/O controllers/devices to be utilized by different processing complexes without requiring modifications to the processing complexes existing operating systems or other application software [Paragraph 0029]. 
As per claim 18, Mishra et al. and Baba et al. discloses “the method of claim 16 (as disclosed by Mishra et al. and Baba et al. above).” However, Mishra et al. and Baba et al. do not disclose “wherein a first dedicated memory region in the PCI hosting device is allocated to the first server device when the first server device is coupled to the PCI hosting device, and a second dedicated memory region in the PCI hosting device is allocated to the second server device when the second server device is coupled to the PCI hosting device.”
Pettey et al. discloses “wherein a first dedicated memory region in the PCI hosting device is allocated to the first server device when the first server device is coupled to the PCI hosting device, and a second dedicated memory region in the PCI hosting device is allocated to the second server device when the second server device is coupled to the PCI hosting device (memory map; Paragraph 0081).”
Mishra et al., Baba et al., and Pettey et al. are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. with elements of Pettey et al. in order to allow for shared I/O controllers/devices to be utilized by different processing complexes without requiring modifications to the processing complexes existing operating systems or other application software [Paragraph 0029]. 
Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra et al. (Publication Number US 2017/0344294 A1) and Baba et al. (Publication Number US 2013/0111082 A1) in view of Hidaka (Publication Number US 2014/0016648 A1).
As per claim 9, Mishra et al. and Baba et al. discloses “the PCI hosting device of claim 1 (as disclosed by Mishra et al. and Baba et al. above).” However, Mishra et al. and Baba et al. do not disclose encryption as disclosed in the limitations “wherein forwarding the packets comprises encrypting packets from the first server device with a first encryption key allocated to the first server device and encrypting packets from the second server device with a second encryption key allocated to the second server device.”  
Hidaka discloses encryption as disclosed in the limitations “wherein forwarding the packets comprises encrypting packets from the first server device with a first encryption key allocated to the first server device and encrypting packets from the second server device with a second encryption key allocated to the second server device (the encrypting section encrypts the packets related to the inquiry of the service processing method to send to the network interface driver; Paragraph 0195).”  
Mishra et al., Baba et al., and Hidaka are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. with elements of Hidaka in order to ensure transmission security (in the form of encrypting the packets). 
As per claim 20, Mishra et al. and Baba et al. discloses “the method of claim 16 (as disclosed by Mishra et al. and Baba et al. above).” However, Mishra et al. and Baba et al. do not disclose encryption as disclosed in the limitations “wherein forwarding the packets comprises encrypting packets from the first server device with a first encryption key allocated to the first server device and encrypting packets from the second server device with a second encryption key allocated to the second server device.  
Hidaka discloses encryption as disclosed in the limitations “wherein forwarding the packets comprises encrypting packets from the first server device with a first encryption key allocated to the first server device and encrypting packets from the second server device with a second encryption key allocated to the second server device (the encrypting section encrypts the packets related to the inquiry of the service processing method to send to the network interface driver; Paragraph 0195).”  
Mishra et al., Baba et al., and Hidaka are analogous art in that they in the field of PCIe switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Mishra et al. and Baba et al. with elements of Hidaka in order to ensure transmission security (in the form of encrypting the packets). 
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to PCIe switches:
U.S. PATENT NUMBERS:
 2012/0005392 A1

CONCLUDING REMARKS
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        December 8, 2022

/Farley Abad/Primary Examiner, Art Unit 2181